EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) is entered into
on this 22nd day of February, 2008, by and between Hypercom Corporation, a
Delaware corporation (“Company”), and Thomas Liguori (“Executive”).

RECITALS

A. Executive presently is employed by Company as its Senior Vice President and
Chief Financial Officer pursuant to the terms of an Amended and Restated
Employment Agreement dated as of July 11, 2007 (the “Employment Agreement”), a
copy of which is attached hereto as Exhibit A.

B. Executive has decided to terminate his employment by the Company pursuant to
Section 10 (“Section 10”) of the Employment Agreement.

NOW THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, Company and Executive agree as follows:

AGREEMENTS

1. Resignation. By the execution of this Agreement, Executive submits, and
Company accepts, Executive’s resignation from his position as Senior Vice
President and Chief Financial Officer of Company, effective as of February 22,
2008 (the “Resignation Date”). As of the Resignation Date, Executive also will
be deemed to automatically resign, without any further action by Executive, from
any other position or office he held with Company, as well as any position or
office he held with any other entity or employee benefit plan by reason of his
association with Company. Executive and Company agree that Executive’s
resignation is pursuant to Section 10 of the Employment Agreement and that
Executive is entitled to all of the payments and other benefits provided him by
the terms and provisions of Section 10.

2. Continuing Responsibilities. Until Executive’s Resignation Date, Executive
shall continue to perform all of his normal duties and responsibilities as
Company’s Chief Financial Officer and Company shall pay Executive his current
base salary and provide Executive with all other benefits set forth in the
Employment Agreement.

3. Employee Stock Options. Notwithstanding the terms of any award or granting
agreement or instrument, Executive shall have ninety (90) days from the
Resignation Date to exercise any and all employee stock options granted to
Executive that are vested as of the Resignation Date, including those employee
stock options that vest on the Resignation Date pursuant to Section 10.

4. Release of Company. In consideration of the promises and payments set forth
in this Agreement, Executive hereby releases and forever discharges Company
and/or any of its “Affiliates” from any and all claims, complaints, causes of
action, and demands of any kind, whether known or unknown, which Executive has,
ever has had, or may have arising out of or related to Executive’s employment or
resignation from employment with Company, or otherwise, excepting those arising
out of this Agreement, the Indemnification Agreement between Company and
Executive dated August 1, 2006, Executive’s rights under all insurance policies
providing benefits to Executive, including, but not limited to, the Directors
and Officers and Errors and Omissions policies, and Executive’s rights under any
option or restricted stock agreement entered into between Company and Executive
pursuant to the Hypercom Corporation Long-Term Incentive Plan, the 2000
Broad-Based Stock Incentive Plan, or any other plan or program pursuant to which
Executive may have been granted options or restricted shares in the past.

This Release is a FULL WAIVER AND RELEASE and includes, without limitation, any
right, claim, demand or cause of action arising under Title VII of the Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974
(“ERISA”); the Older Workers Benefit Protection Act; the Fair Labor Standards
Act; the Age Discrimination in Employment Act; the Rehabilitation Act of 1973;
the Workers Adjustment & Retraining Notification Act (“WARN”); the Consolidated
Omnibus Budget Reconciliation Act; the Fair Labor Standards Act; and any
applicable state civil rights act and/or any other federal, state, or local law
or regulation. This Release also includes any contract or tort causes of action
arising from or in any way related to Executive’s employment relationship with
Company and/or any Affiliates.

This Release specifically includes any claims arising under Executive’s
Employment Agreement (other than for payment of Executive’s base salary and
benefits through the Resignation Date, Executive’s bonus for the Company’s 2007
fiscal year, and the payments and benefits provided him by the terms and
provisions of Section 10) as well as any written or oral amendments or
supplements thereto. Executive acknowledges that he is not entitled to receive
any bonus compensation for Company’s 2008 fiscal year.

Notwithstanding any provision herein to the contrary, Executive does not release
any claims or rights Executive may have under any “employee benefit plan” (as
that term is defined in regulations issued pursuant to ERISA) sponsored by
Company or any Affiliate.

For purposes of this Agreement, the term “Affiliate” means and includes: (a) any
subsidiary, brother-sister or other organization that is treated as a single
employer with Company pursuant to Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986; and (b) any officer, owner, director, employee,
representative, or insurer of Company or any organization referred to in
clause (a); and (c) the successors and assigns of any organization or individual
described in clauses (a) or (b).

5. Confidential Information and Non-Disclosure. Executive hereby acknowledges
that he is subject to all of the terms and provisions of the Hypercom Employee
Non-Disclosure Agreement dated October 6, 2005 included as a part of his
Employment Agreement and that his obligations under such agreement survive the
execution of this Agreement.

6. Covenant Not to Compete. Executive hereby acknowledges that he is subject to
all of the terms and provisions of the Covenant Not to Compete contained in
Section 13 of the Employment Agreement and that his obligations under such
Covenant survive the execution of this Agreement.

7. Mutual Non-Disparagement. The parties agree that they will not, at any time,
make any comments about each other that are, or could be interpreted to be,
disparaging or derogatory or that paint the other party in a negative light.
Specifically, Executive agrees, among other things, that he will not make any
disparaging, derogatory or negative comments about Company officers, directors,
owners, employees, products, policies or practices. Company’s obligation
pursuant to this Section is limited to comments made by members of Company’s
Board of Directors or Company’s officers. If either party breaches the
commitments contained in this Section, that party will be liable to the other
for any resulting harm incurred.

8. Employee Benefit Plans. Executive acknowledges and agrees that, effective as
of the Resignation Date, he no longer will be eligible to participate in any
employee benefit plans offered by Company, except that the coverage of
Executive, his spouse and dependents under the Company’s group health plan shall
continue and Executive shall be deemed an employee solely for this purpose until
February 29, 2008. Executive also specifically acknowledges that after the
Resignation Date he will not be entitled to make any additional deferrals of
compensation pursuant to the Company 401(k) Plan or any other Company benefit
plan that permits or requires contributions by plan participants.

9. COBRA. Executive may avail himself of any rights to which he may be entitled
to continue health insurance coverage pursuant to the provisions of COBRA
following his Resignation Date. If Executive elects such coverage, Company will
pay the entire cost of such coverage as provided in Section 10.

10. Unpaid Salary, Bonus and Expenses.

(a) Any unpaid salary earned by Executive prior to the Resignation Date, any
unpaid bonus applicable to 2007, as well as any claims for expenses incurred by
Executive on behalf of Company, will be paid to Executive promptly following the
Resignation Date;

(b) Executive acknowledges that he has received all amounts, and all benefits or
other entitlements, to which he was or may have been or may become entitled
pursuant to the terms of his Employment Agreement, except as modified by this
Agreement; and

(c) Executive acknowledges that following the execution of this Agreement he
will not have any claim to any amounts, benefits, or other entitlements pursuant
to his Employment Agreement (other than as provided in Section 10 and in this
Agreement).

11. Cooperation. If Executive has knowledge or is alleged to have knowledge of
any matters which are the subject of any pending, threatened or future
litigation or administrative proceeding involving Company, Executive will make
himself available to testify if and as necessary. Executive also will make
himself reasonably available to the attorneys representing Company in connection
with any such litigation or administrative proceeding for such purposes as they
may deem necessary, including but not limited to the review of documents,
discussion of the case and preparation for the trial or administrative
proceeding. Company will pay Executive a flat rate of $1,000 per day that
Executive provides services to the Company under this Section. This Agreement is
not intended to and shall not be construed so as to in any way limit or affect
the testimony which Executive gives in any such litigation; it is understood and
agreed that Executive will at all times testify fully, truthfully and
accurately, whether in deposition, trial or otherwise.

12. Period to Consider and Revocation Period. By his signature below, Executive
affirms that he has been given at least 21 days during which to consider the
execution of this Agreement. Executive may revoke this Agreement at any time
within 7 days following his execution of this Agreement (the “Revocation
Period”) by executing the Revocation form attached hereto as Exhibit B. To be
effective, the signed Revocation form must be received by Douglas J. Reich,
General Counsel of Company, within the 7-day revocation period (the “Revocation
Period”). This Agreement shall not become effective or enforceable until the
Revocation Period has expired.

13. Independent Counsel. Executive acknowledges that he has been advised to
consult with an attorney of his choosing before executing this Agreement and
that he has done so.

14. Payroll Taxes. Any amounts due pursuant to this Agreement will be subject to
all applicable federal, social security and state payroll withholding taxes.

15. Governing Law. This Agreement is to be construed and interpreted in
accordance with the laws of the State of Arizona, except as those laws may be
preempted by federal law.

16. Severability. If any part or parts of this Agreement are found to be
unenforceable, the remaining portions of the Agreement shall remain in full
force and effect.

17. Entire Agreement. Executive represents that he has carefully read and fully
understands all of the provisions of this Agreement, which sets forth the entire
agreement between Company and Executive with regard to Executive’s employment
with Company and the termination of the relationship between Executive and
Company. Executive acknowledges that he has not relied upon any representation
made by Company or any representative of Company, except as set forth in this
Agreement.

18. Impact on Other Agreements. Following the execution of this Agreement, all
agreements, including but not limited to the Employment Agreement, previously
entered into between Executive and Company relating to Executive’s employment by
and services to Company are terminated other than the following: (a) this
Agreement; (b) the Hypercom Employee Non-Disclosure Agreement; (c) the payments
and benefits provided in Section 10 of the Employment Agreement; (d) the
Covenant Not to Compete contained in Section 13 of the Employment Agreement;
(e) the Indemnification Agreement; (f) Executive’s rights under insurance
policies providing Executive benefits, including but not limited to, Directors
and Officers and Errors and Omissions insurance policies; (g) any option
agreement or restricted stock agreement entered into between Company and
Executive pursuant to the Hypercom Corporation Long-Term Incentive Plan or any
other plan or program pursuant to which Executive may have been granted options
or restricted shares in the past, except as modified by this Agreement.

In witness whereof, Executive has executed this Agreement and Company has caused
this Agreement to be executed by its duly authorized officer, on this 22nd day
of February, 2008.

HYPERCOM CORPORATION

By /s/ Norman Stout
Norman Stout, Chairman of the Board

/s/ Thomas Liguori
Thomas Liguori

1

EXHIBIT A

EMPLOYMENT AGREEMENT

         
July 11, 2007 Mr. Thomas Liguori Hypercom Corporation
        2851 West Kathleen Road
Phoenix, Arizona 85053

Re:
  Amended and Restated Employment Agreement

Dear Tom:

On October 6, 2005, you executed a letter agreement constituting an offer of
employment and your employment agreement (“Offer of Employment Agreement”) with
Hypercom Corporation (“Hypercom” or the “Company”). Hypercom wishes to amend,
replace and supersede your Offer of Employment Agreement with this employment
agreement (the “Agreement”) which will become effective upon execution by you
and Hypercom (the “Effective Date”).

1. Position with the Company. You will continue to serve as Senior Vice
President and Chief Financial Officer of the Company. You may be called upon to
serve in other capacities from time-to-time during your tenure with the Company.
You will faithfully and diligently perform all duties commensurate with these
positions, including those duties directed by the Company’s Chief Executive
Officer (“CEO”) to whom you will report directly.



  2.   Compensation. You will receive the following compensation for your
services:



  (a)   You will receive a minimum base salary of $315,000 per year, which may
be increased, but not decreased, at the discretion of the Company (the “Base
Salary”). The Base Salary will be paid in equal installments in accordance with
the Company’s salary payment policies as in effect from time to time, and such
salary payments will be subject to the usual withholding for income tax and
other customary deductions.



  (b)   Your target annual bonus compensation shall be one hundred percent
(100%) of your then-current Base Salary for each year during the term of your
employment, if the Company achieves the annual Performance Goals as solely
determined by the Board; provided that you may be entitled to receive annual
bonus compensation in an aggregate amount up to one hundred and fifty percent
(150%) of your then-current Base Salary for each year during the term of your
employment if the Board deems it consistent with the achievement of the
Performance Goals for such year. The Performance Goals, and the percentage of
bonus compensation tied to each, will be specifically defined by the Board in
its sole discretion, but will likely include some or all of the following:
revenue growth, gross margin, earnings per share, market share growth and
development of the organization (the “Performance Goals”). The determination as
to whether the Company has achieved the Performance Goals will be made by the
Board in its sole and reasonable discretion, and the bonus will be paid to you
within five (5) business days following such determination.



  (c)   Effective upon execution of your Offer of Employment Agreement, the
Board granted to you an option for the purchase of one hundred thousand
(100,000)             shares of common stock of the Company (the “Option”)
pursuant to the Company’s Long-Term Incentive Plan with a per share exercise
price equal to the closing market price of a share of common stock on the date
of grant. The Option vests in 1/3 increments on the first, second and third
anniversaries of the date of grant.



  (d)   Effective upon your execution of your Offer of Employment Agreement, the
Board also granted to you fifty thousand (50,000) shares of restricted common
stock of the Company pursuant to the Long-Term Incentive Plan, restricted by
achievement of the Performance Goals to be established by the Board for fiscal
years 2006 and 2007, as follows: (i) fifty percent (50%) of the restricted
common stock, or twenty-five thousand (25,000) shares of common stock, were to
vest based upon substantial achievement of 2006 Performance Goals as determined
by the Board and (ii) the remaining fifty percent (50%) of the restricted common
stock, or twenty-five thousand (25,000) shares of common stock, will vest based
upon substantial achievement of 2007 Performance Goals as determined by the
Board. The Board determined that you did not substantially achieve the 2006
Performance Goals and therefore you forfeited the twenty-five thousand (25,000)
shares of restricted stock referenced in clause (i) above. If the Board, in its
review of the Performance Goals, determines that you achieved a personal rating
of one hundred percent (100%) or higher in fiscal year 2007, the remaining
twenty-five thousand (25,000) shares of restricted common stock granted pursuant
to this subsection (d) shall vest. If the 2007 Performance Goals are not fully
and completely achieved, the proportion of the remaining twenty-five thousand
(25,000) shares of restricted common stock which shall vest pursuant to this
subsection 2(d) shall be determined in the Board’s sole discretion taking into
account the Performance Goals achieved for such year, in both quantitative and
qualitative degree. The Company will also provide to you a Gross-up Payment in
connection with the restricted common stock grant (but not on the cash so paid)
pursuant to this subsection 2(d).



  (e)   You will be eligible, but not entitled, to receive additional grants of
stock options and restricted capital stock of the Company in such quantities and
subject to such conditions as the Board may determine in its sole and absolute
discretion.



  (f)   You covenant and agree that, as soon as practicable but in no event more
than three (3) years from the date of your Offer of Employment Agreement, you
will beneficially own, hold and retain shares of common stock of the Company
equal in value to your Base Salary for such given year (the “Minimum
Ownership”); provided, however, that this covenant shall not be construed to
require you to purchase shares of the Company’s common stock on the open market
for the sole purpose of achieving the Minimum Ownership. You also covenant and
agree that you will not sell or dispose of, or cause anyone else to sell or
dispose of, any common stock of the Company that you have received (i) as a
result of this Agreement or (ii) pursuant to any other Company compensation
program, until and unless you have achieved (and will continue to maintain
following such sale or disposition) the Minimum Ownership.



  (g)   You may participate in any incentive compensation plan, pension or
profit sharing plan, stock purchase plan, group benefit plan, medical plan,
bonus plan and/or other benefit plans, either currently in effect or as may be
established from time to time by the Board, for which you as an officer of the
Company are eligible to participate. You acknowledge that you will not be
entitled to any benefits under any discretionary plan unless actually provided
to you in accordance with such plan.



  (h)   You will be eligible, but not entitled, to receive such other
compensation as may from time to time be granted to you by the Board in its sole
and absolute discretion, including additional bonuses approved by the Board or
the Board’s Compensation Committee.



  (i)   You will be permitted to take vacations and sick leave, in accordance
with the Company’s policies and procedures as in effect for officers of the
Company.



  3.   Benefits and Employment Matters. The Company offers a comprehensive array
of employee benefit programs. Currently those programs include paid time off
(“PTO”), medical, dental and vision care, paid holidays, disability insurance,
life insurance, travel accident insurance, 401(k) Plan, Employee Stock Purchase
Plan and tuition reimbursement. Details of these programs have been provided to
you by the Company. You will accrue 19 days of PTO per year during your first
through fifth year of employment. After your fifth year, you will accrue an
additional week for a total of 24 PTO days per year. Please see the Hypercom PTO
policy for details regarding this benefit. The Company reserves the right to
modify, suspend or terminate its benefit programs in its sole discretion.



  4.   Business Expenses. The Company will pay or reimburse you for all ordinary
and necessary business expenses incurred or paid by you in furtherance of the
Company’s business, in accordance with the Company’s policies and procedures.



  5.   Moving Expenses. The Company provided to you a full executive moving
package as set forth in the October 2, 2005 letter regarding your Executive
Moving Package. If you resign from employment with the Company without Good
Reason as provided in Section 8 at any time within 18 months of the date of
reimbursement for the move, you must reimburse the Company the full amount of
the moving package provided to you by the Company. You will not be required to
reimburse the Company for the moving package described herein if your employment
with the Company terminates for the reasons set forth in Sections 9, 10, 11 or
15.



  6.   Employment at Will. You acknowledge and agree that the Company will
employ you as an “at will employee.” This means that either you or Hypercom can
terminate our employment relationship at any time for any reason or no reason.
In the event that your employment is terminated either by you or the Company,
you will be entitled to receive only that compensation due to you through the
date of your resignation or termination, the severance and other benefits
provided pursuant to this Agreement and any other benefits required by law.



  7.   Termination for Cause.



  (a)   The Company may terminate you for Cause, as defined below. Upon
termination for Cause, you will be entitled to receive only that compensation
due to you through the date of termination.



  (b)   For purposes of this Agreement, “Cause” means if the Board, in its
reasonable and good faith discretion, determines that you (i) have developed or
pursued interests substantially adverse to the Company, (ii) have materially
breached any employment or confidentiality agreement, (iii) have not devoted a
majority of your business time, effort and attention to the affairs of the
Company (or such lesser amount as has been agreed to in writing by the Company),
(iv) are charged by any governmental entity with any felony (excluding traffic
violations) that is reasonably determined by the Board to be true and to
adversely reflect upon the Company’s standing in the community, or (v) have
engaged in gross misconduct or other material omissions that are significantly
detrimental to the well-being of the Company.



  8.   Termination by You Without Good Reason.



  (a)   In the event that you terminate your employment with the Company
voluntarily and without Good Reason, you will be entitled to receive only that
compensation due to you through the date of such termination.



  (b)   Following your termination from employment without Good Reason, the
Company will make COBRA benefits available, at your expense, to you, your spouse
and your dependents covered by the Company’s group health plan at the time of
termination, in accordance with applicable law.



  9.   Termination due to Death.



  (a)   In the event that your employment with the Company terminates as a
result of your death, your beneficiary will be entitled to receive only that
compensation due to you through the date of your death.



  (b)   For a period of twelve (12) months from the date your employment with
the Company terminates as a result of your death, the Company will pay for the
COBRA benefits available to your spouse and your dependents covered by the
Company’s group health plan at the time of termination.



  10.   Termination By You After New CEO Selected.



  (a)   As of the Effective Date of this Agreement, the Company is in the
process of selecting a new CEO to succeed William Keiper. If you continue
employment with the Company through the date on which the new CEO succeeds Mr.
Keiper as the CEO of the Company, and if you then decide to terminate your
employment with the Company at any time during the “trial period,” the Company
will provide you with the separation payments and benefits described in this
Section. For the purpose of this Section, the “trial period” begins on the day
on which the new CEO succeeds Mr. Keiper as the CEO of the Company and ends on
the 4-month anniversary of this date. To receive the separation payments and
benefits described in this Section, you must continue to be employed by the
Company until the beginning of the trial period and execute the release required
by Section 21 of this Agreement. You will not be entitled to any separation
payment or benefits under this Section if the Company terminates your employment
for Cause or has reason to terminate your employment for Cause prior to or
during the trial period.



  (b)   The separation payments and benefits to which you will be entitled
consist of the following:

i. Payment equal to one (1) year of your then-current Base Salary in a lump sum
upon the effectiveness of the release contemplated by Section 21.

ii. For a period of eighteen (18) months from the date of your termination, the
Company will pay for the COBRA benefits available to you, your spouse and your
dependents covered by the Company’s group health plan at the time of
termination. For purposes of this Agreement, the date of your termination
pursuant to this Section shall be the date specified in a written notice of
resignation.

iii. A relocation allowance in an amount equal to 50% of your then-current Base
Salary. Such relocation allowance will be paid to you in a lump sum upon the
effectiveness of the release contemplated under Section 21.

iv. All outstanding stock options granted to you pursuant to Section 2(c) or
otherwise, under all of the Company’s stock plans, to the extent not already
vested, will vest upon the effective date of your termination.

v. The twenty-five thousand (25,000) shares of restricted stock granted to
pursuant to Section 2(d) that are subject to restrictions based on your
attainment of the 2007 Performance Goals will become unrestricted.



  (c)   The lump sum separation payment and the relocation allowance described
in clauses (i) and (iii) above are considered “non-qualified deferred
compensation” subject to Section 409A of the Internal Revenue Code of 1986
(“Section 409A”). The Company has determined, as a preliminary matter, that
there is no applicable exception to Section 409A. As a result, because you are a
“specified employee” under Section 409A and the lump sum separation payment and
relocation allowance are payable upon your termination of employment with the
Company, Section 409A imposes an additional 20% tax (plus interest) on these
payments unless they are paid at least six months following your termination of
employment. At the time of your termination pursuant to this Section 10, the
Company will reconsider this preliminary conclusion based on the guidance
available at that time. If the Company concludes that there is no applicable
exception to the requirements of Section 409A, the Company will pay to you the
amount of your lump sum separation payment and relocation allowance, should you
become entitled to them, plus simple interest at 6% per annum, on the first day
of the seventh month following the effective date of your termination of
employment with the Company.



  11.   Termination by the Company Other than for Cause or by You for Good
Reason.



  (a)   In the event that you are terminated by the Company without Cause or you
terminate your employment for Good Reason, you will be entitled to an amount
equal to one (1) year of your then-current Base Salary, to be paid in the form
of salary continuation at the normal payroll intervals of the Company.



  (b)   The separation payment provided by paragraph (a) is considered
“non-qualified deferred compensation” that is subject to Section 409A. The
Company has determined, as a preliminary matter, that the separation payment
does not qualify for the separation pay exception or any other exception to the
requirements of Section 409A. At the time of your termination pursuant to this
Section 11, the Company will reconsider this preliminary conclusion based on the
guidance available at that time. If the Company concludes at this time that
there is no applicable exception to the requirements of Section 409A, and that
the payments must be postponed for six months following your termination of
employment in order to avoid the imposition of the additional 20% tax (plus
interest), as described in Section 10(c), your payments will be postponed. The
amount that would have been payable to you during the first six months following
your termination of employment with the Company, plus simple interest at 6% per
annum, will be paid to you on the first day of the seventh month following the
effective date of your termination of employment with the Company.



  (c)   For a period of twelve (12) months from the date of your termination
without Cause or your resignation for Good Reason, the Company will pay for the
COBRA benefits available to you, your spouse and your dependents covered by the
Company’s group health plan at the time of termination. For purposes of this
Agreement, the date of termination of employment without Cause or resignation
for Good Reason shall be the date specified in a written notice of termination
or resignation.



  12.   Exercise of Options upon Termination.



  (a)   In the event that you terminate your employment with the Company
voluntarily and without Good Reason pursuant to Section 8 or due to your death
under Section 9, you, or your beneficiary, as the case may be, will have the
right to exercise any options to purchase common stock of the Company, granted
pursuant to Section 2(c) above or otherwise, that are vested as of the date of
such termination for a period of ninety (90) days from the date of your
voluntary termination or death, as the case may be. Any options that are not
vested as of the date of your termination or death will lapse and will no longer
be exercisable.



  (b)   In the event that you are terminated by the Company without Cause or you
terminate your employment for Good Reason pursuant to Section 11 or in the event
you are terminated by the Company without Cause or resign for Good Reason
following a Change of Control pursuant to Section 15, you will have the right to
exercise any options to purchase common stock of the Company, granted pursuant
to Section 2(c) above or otherwise, that are vested as of the date of such
termination for a period of one hundred eighty (180) days from the date of your
termination by the Company or resignation for Good Reason, as the case may be.
Any options that are not vested as of the date of your termination or
resignation will lapse and will no longer be exercisable.



  (c)   The provisions of this Section 12 override and supersede any contrary
provisions included in any Option Agreement and, to that extent, this Agreement
shall be deemed to be an amendment to such Option Agreement; provided however,
that the provisions of this Section 12 shall not extend the exercise period for
any option beyond the date on which the option expires under the terms of the
applicable Option Agreement.



  13.   Covenant Not to Compete. You agree that, during the “Restriction Period”
and in the “Restricted Area,” you will not, without the prior written consent of
the Company, directly or indirectly, for your own benefit or for, with or
through any other individual, firm, corporation, partnership or other entity,
whether acting in an individual, fiduciary or other capacity, own, manage,
operate, control, advise, invest in (except as a 1% or less shareholder of a
public company), loan money to, or participate or assist in the ownership,
management, operation or control of or be associated as a director, officer,
employee, partner, consultant, advisor, creditor, agent, independent contractor
or otherwise with, or acquiesce in the use of your name by, any business
enterprise that is in direct competition with the Company or any subsidiary.

In addition to the foregoing, at all times during the Restriction Period, you
will not, directly or indirectly (as described above), for your benefit or for,
with or through any business enterprise, hire, employ, solicit, or otherwise
encourage or entice any of the Company’s (or subsidiary’s) employees or
consultants to leave or terminate their employment with the Company.

For this purpose, the “Restricted Area” means any country in the world in which
Company currently conducts business. If a court of competent jurisdiction
determines that this is a larger area than necessary to protect the Company’s
business interests, the parties agree that the Restricted Area will be the
largest of the following areas that the court determines to be reasonable: the
United States of America, the states of Arizona and California, the 100-mile
radius of the office maintained by the Company where you spent most of your time
while employed by the Company pursuant to this Agreement, the 50-mile radius of
the office maintained by the Company where you spent most of your time while
employed by the Company pursuant to this Agreement, the 25-mile radius of the
office maintained by the Company where you spent most of your time while
employed by the Company pursuant to this Agreement, or the 10-mile radius of the
office maintained by the Company where you spent most of your time while
employed by the Company pursuant to this Agreement.

For this purpose, the “Restriction Period” begins on the Effective Date and ends
at the end of the 12th month following the termination of your employment with
the Company for any reason (or, if later, upon conclusion of your services as a
consultant), or if a court of competent jurisdiction concludes that 12 months is
longer than necessary to protect the Company’s business interests, then the
parties agree that the restriction period will end at the end of the longest of
the following number of months that the court determines to be reasonable: 9, 8,
7, 6, 5, 4, 3, 2 or 1.

You and the Company consider the restrictions contained in this Section 13 to be
reasonable for the purpose of preserving the Company’s rights and interests. You
acknowledge and agree that the Company’s remedies at law for breach or
threatened breach of any of the provisions of this Section 13 would be
inadequate. Therefore, you agree that in the event of a breach or threatened
breach by you of the provisions in this Section 13, the Company will be entitled
to, in addition to its remedies at law and without posting any bond, equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction, or any other equitable remedy that may then
be available. You further agree that you will not oppose the Company’s request
for such equitable relief.



  14.   Confidential Information and Non-Disclosure. You acknowledge and agree
that you have executed and continue to be bound by the terms of the Hypercom
Employee Non-Disclosure Agreement dated October 6, 2005.



  15.   Resignation Following Change of Control.



  (a)   If, during the twelve (12) month period following a Change of
Control, as defined in the Definition section attached hereto, you resign for
Good Reason or the Company terminates your employment for any reason other than
for “Cause,” you will receive the following:

i. Payment equal to one (1) year of your then-current Base Salary in a lump sum
upon effectiveness of the release contemplated by Section 21.

ii. For a period of eighteen (18) months from the date of your termination, the
Company will pay for the COBRA benefits available to you, your spouse and your
dependents covered by the Company’s group health plan at the time of
termination. For purposes of this Agreement, the date of your termination
pursuant to this Section shall be the date specified in a written notice of
resignation or termination, as applicable.

iii. A relocation allowance in an amount equal to 50% of your then-current Base
Salary if you became an employee of the Company less than 24 months before the
date of your termination of employment pursuant to this Section. Such relocation
allowance will be paid to you in a lump sum upon the effectiveness of the
release contemplated under Section 21.

iv. All outstanding stock options granted to you pursuant to Section 2(c), or
otherwise, under all of the Company’s stock plans, to the extent not already
vested, will vest upon the effective date of your termination pursuant to this
Section.

v. All future restricted stock awards granted to you under all of the Company’s
stock plans, to the extent not already unrestricted, will become unrestricted
upon the effective date of your termination pursuant to this Section.

vi. All of the twenty-five thousand (25,000) shares of performance based
restricted stock granted to pursuant to Section 2(d) which are subject to
restrictions based on your attainment of the 2007 Performance Goals, and any
other performance based restricted stock awards (other than the twenty-five
thousand (25,000) shares of restricted stock that you forfeited as a result of
failure to substantially achieve the 2006 Performance Goals as described in
Section 2(d)) granted to you under all of the Company’s stock plans, to the
extent not already unrestricted, will become unrestricted upon the effective
date of your termination pursuant to this Section. The Company will make tax
gross up payments as applicable.



  (b)   The separation payment and relocation allowance described in clauses
(i) and (iii) above are considered “non-qualified deferred compensation” subject
to Section 409A. The Company has determined, as a preliminary matter, that these
payments do not qualify for the separation pay exception or any other exception
to the requirements of Section 409A. At the time of your termination pursuant to
this Section 15, the Company will reconsider this preliminary conclusion based
on the guidance available at that time. If the Company concludes at this time
that there is no applicable exception to the requirements of Section 409A, and
that the payments must be postponed for six months following your termination of
employment in order to avoid the imposition of the additional 20% tax (plus
interest), as described in Section 10(c), your payments will be postponed. The
Company will pay to you the amount of your lump sum separation payment and
relocation allowance, plus simple interest at 6% per annum, on the first day of
the seventh month following the effective date of your termination of employment
with the Company.



  16.   Personal Rights and Obligations. This Agreement and all rights and
obligations hereunder are personal and will not be assignable by either you or
the Company except as provided in this Section 16, and any purported assignment
in violation thereof will be null and void. Any person, firm or corporation
succeeding to the business of the Company by merger, consolidation, purchase of
assets or otherwise will assume by contract or operation of law the obligations
of the Company hereunder and in such a case you will continue to honor this
Agreement with such business substituted for the Company as the employer.



  17.   Notices. Any notice, election or communication to be given under this
Letter will be in writing and delivered in person or deposited, certified or
registered, in the United States mail, postage prepaid, addressed as follows:

2





If to the Company:

Hypercom Corporation

2851 West Kathleen Road

Phoenix, Arizona 85053

Attn: General Counsel

If to you:

Thomas Liguori

Hypercom Corporation

2851 West Kathleen Road

Phoenix, Arizona 85053

or to such other addresses as the Company or you may from time to time designate
by notice hereunder. Notices will be effective upon delivery in person or upon
receipt of any facsimile or e-mail, or at midnight on the fourth business day
after the date of mailing, if mailed.



  18.   Entirety. Except for the Hypercom Employee Non-Disclosure Agreement, the
Indemnification Agreement between you and the Company, any other confidentiality
agreement, option awards, restricted stock awards or the Company’s policies and
procedures to which you are subject, this Agreement constitutes and embodies the
full and complete understanding and agreement of the Company and you with
respect to your employment by the Company and supersedes all prior
understandings or agreements whether oral or in writing. This Agreement may be
amended only by a writing signed by you and the Company. This Agreement may be
executed in any number of counterparts, each of which will be considered a
duplicate original.



  19.   Arbitration. Any controversy relating to this Agreement or relating to
the breach hereof will be settled by arbitration conducted in Phoenix, Arizona
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The award rendered by the arbitrator(s) will be
final and judgment upon the award rendered by the arbitrator(s) may be entered
upon it in any court having jurisdiction thereof. The arbitrator(s) will possess
the powers to issue mandatory orders and restraining orders in connection with
such arbitration. The expenses of the arbitration will be borne by the losing
party unless otherwise allocated by the arbitrator(s). This Agreement to
arbitrate will be specifically enforceable under the prevailing arbitration law.
During the continuance of any arbitration proceedings, the parties will continue
to perform their respective obligations under this Agreement. Nothing in this
Agreement will preclude the Company or any affiliate or successor from seeking
equitable relief, including injunction or specific performance, in any court
having jurisdiction, in connection with the non-compete provisions herein and
any obligations of confidentiality.



  20.   Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Arizona, without regard to conflict of
laws principles.



  21.   Withholding and Release. You acknowledge and agree that payments made to
you hereunder may be subject to withholding. You further acknowledge and agree
that payment of any of the benefits to be provided to you under this Agreement
following any termination of your employment is subject to your compliance with
any reasonable and lawful policies or procedures of the Company relating to
employee severances, including the execution and delivery by you of a release
reasonably satisfactory to the Company of any and all claims that you may have
against the Company or related persons, except for (i) the continuing
obligations provided herein, and (ii) for any continuing obligations of
indemnification due to you as an officer or director (or a former officer or
director).



  22.   No Elections. You do not have any right to make any election regarding
the time or form of any payment due under this Agreement.



  23.   Compliant Operation and Interpretation. This Agreement shall be operated
in compliance with Section 409A and each provision of this Agreement shall be
interpreted, to the extent possible, to comply with Section 409A.



  24.   Miscellaneous Payment Provision. If payment of any amount under this
Agreement is not made, in whole or in part, due to a dispute between you and the
Company, the payment shall be made in accordance with Treas. Reg. § 1.409A-3(g),
as applicable.

Very Truly Yours,

/s/Daniel Diethelm

Chairman of the Board

ACCEPTED AND AGREED:

/s/ Thomas Liguori

Thomas Liguori

Date: July 11, 2007

3

Definitions

“Change of Control” means and includes each of the following:

(1) there shall be consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving entity, or pursuant to
which common stock would be converted into cash, securities or other property,
other than a merger of the Company in which the holders of the Company’s common
stock immediately prior to the merger have at least 80% ownership of beneficial
interest of common stock or other voting securities of the surviving entity
immediately after the merger;

(2) there shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of assets or earning power
aggregating more than 40% of the assets or earning power of the Company and its
subsidiaries (taken as a whole), other than pursuant to a sale-leaseback,
structured finance or other form of financing transaction;

(3) the stockholders of the Company shall approve any plan or proposal for
liquidation or dissolution of the Company; or

(4) during any period of two consecutive years, individuals who at the beginning
of such period constituted a majority of the Board shall fail to constitute a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period.

“Good Reason” means a termination of your employment within one hundred twenty
(120) days following the occurrence of one or more of the following
circumstances without your consent:

(1) a material diminution in your authority, duties or responsibilities;

(2) a material diminution in your base compensation; or

(3) a material change in the geographic location of your principal office.

You must provide written notice to the Company of the existence of the Good
Reason condition described in paragraphs (1)–(3) above within ninety (90) days
of the initial existence of the condition. Notwithstanding anything to the
contrary, an event described in paragraphs (1)-(3) above will not constitute
Good Reason if, within thirty (30) days after you give the Company notice of the
occurrence or existence of an event that you believe constitutes Good Reason,
the Company has fully corrected such event.

“Termination of Employment” means any termination of your employment or
separation from service with the Company as defined in Treas. Reg. §
1.409A-1(h).

4

EXHIBIT B

REVOCATION

I hereby revoke my acceptance of the foregoing Agreement within seven (7) days
of my initial execution of the Agreement. I acknowledge that by revoking this
Agreement it is no longer effective or enforceable and I will not receive any
benefits described in the Agreement.

Employee

Date

5